PER CURIAM.
Brought and tried under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq., the suit resulted in a verdict and judgment for the defendant.
In addition to the grounds set out in the motion for new trial,1 none of which present matters cognizable 'by us, appellant in his brief and argument complains (1) of questions asked, but not answered, seeking to elicit whether plaintiff had had a venereal disease, and (2) generally that the jury did not give due consideration to the case.
As to the questions asked, it is clear from the record thát no error was committed. It is equally clear that the complaint that the verdict was not the result of due consideration presents nothing for our' review.
No reversible error appearing, the judgment is affirmed.

 “(1) Because the verdict is contrary to evidence and without evidence to support it, and (2) Because the verdict is decidedly and strongly against the weight of the evidence, and (3) Because the, verdiet is contrary to law and the pri&tiples of justice and equity.”